Exhibit 10.8

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE is made as the 12th day of April 2013, by and between
Goldland Holdings, Co. (“Lessor”) and Silver Falcon Mining, Inc. (“Lessee”).

WHEREAS, the Lessor and Lessee entered into a Lease dated October 11, 2007 (the
“Lease”) with respect to any and all land owned by Lessor on War Eagle Mountain,
Idaho.

WHEREAS, the Lessor and Lessee desire to clarify the terms under which the
Lessee is obligated to pay a royalty to the Lessor, and are executing this
amendment to reflect their understanding;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
contained herein, the undersigned, intending to be legally bound, agree as
follows:

1.

Amendment.  Paragraph 5 of the Lease is hereby amended to state in its entirety
to read as follows:

Royalty.  In addition to the annual rent, Lessee shall the Lessor a royalty
equal to 15% of all minerals produced from tailing piles on the premises or
through shafts or adits located on the premises during the term of this Lease.
 The royalty shall be calculated on the amount of marketable minerals derived
from ore produced from tailing piles on the premises or through shafts or adits
located on the premises, as determined after the ore is smelted and after the
smelter’s fee is deducted, regardless whether the smelter is paid by taking a
share of the smelted minerals or by some other fee arrangement.  The Lessee
agrees to pay the Lessor a nonaccountable fee of $10,000 during any month that
mineral ore is produced from tailing piles on the premises or through shafts or
adits located on the premises to reimburse Lessor for the cost of auditing the
production of mineral ore and refined minerals from the premises.

2.

Defined Terms.  Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings given such terms in the Operating Agreement.

3.

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Florida.

4.

Severability.  Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

5.

No Other Amendment or Waiver.  Except for the amendment set forth above, the
text of the Lease shall remain unchanged and in full force and effect.  Except
as set forth herein, the amendments agreed to herein shall not constitute a
modification of the Lease or a course of dealing with respect to the Lease such
as to require further notice by the parties to require strict compliance with
the terms of the Lease in the future.

6.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.





1











LESSOR:

GOLDCORP HOLDINGS CO.




______________________________

By: ________________________

Its: Chief Executive Officer

LESSEE:

SILVER FALCON MINING, INC.




______________________________

By: ________________________

Its: Chief Executive Officer








2





